Citation Nr: 1423531	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran filed additional pertinent evidence with VA along with a waiver of RO consideration.  Therefore, the Board finds that it may review this evidence in connection with the current appeal without first remanding it to the RO.  See 38 C.F.R. § 20.1304(c) (2013).  Similarly, since the issuance of the June 2011 statement of the case additional medical evidence was added to the Virtual VA claims file as well as to VBMS file.  However, the Board finds that it need not solicit a waiver or remand the appeal for AOJ review of this evidence because it is not pertinent evidence.  Id; see also 38 C.F.R. § 19.31 (2013).


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in service.

2.  The Veteran's bilateral hearing loss had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative contend that his tinnitus and bilateral hearing loss were caused by his exposure to high frequency communication noises during his job as a radio operator in the Navy.  As to both his disabilities, the Veteran alleges, in substance, that his problems have continued since service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As to current disabilities, the record shows the Veteran has been diagnosed with tinnitus and bilateral hearing loss as defined by VA.  See VA examination dated in July 2009.  

As to the Veteran sustaining an injury (acoustic trauma causing tinnitus and bilateral hearing loss) during active duty, his DD Form 214 shows that he served in the Navy as a radio operator.  Further, the Board finds that the Veteran is both competent to report that he observed ringing in his ears as well as lost hearing following his accounts of having prolonged periods of time listening for many varied communications and sounds and that his accounts of having this ringing and lost hearing since this time are credible.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Therefore, the Board finds that the evidence, both positive and negative, as to whether the Veteran was injured (i.e., sustained acoustic trauma causing tinnitus and bilateral hearing loss) while on active duty is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board also finds the October 2011 opinion from Michael P. Roberts, M.D., that his tinnitus is more than likely the result of the noise he was exposed to while on active duty and the November 2011 opinion from Joseph D. Siefker, M.D., that his bilateral hearing loss and tinnitus are more than likely the result of noise he was exposed to as a communication technician while in the Navy are at least as probative as the contrary opinion from the July 2009 VA examiner.  In light of his injury (i.e., acoustic trauma causing tinnitus and bilateral hearing loss) during active duty, as well as the credible history of ringing in his ears and difficulty hearing since active duty, and the evidence, both positive and negative, as to his tinnitus and bilateral hearing loss being due to service being in equipoise and thus service connection is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


